MATTER OF K—

In EXCLUSION Proceedings
A-10970591

Decided by Board October 20, 1960
Recommendation against deportation--Section 241(b)—Effect upon excludability.
(1) Recommendation against deportation complying with requirements of section 241(b) of the Immigration and Nationality Act held effective to relieve
alien of consequences of either deportability or excludability in respect to
conviction for crime committed in United States.
(2) Hungarian parolee found admissible for permanent residence under Act
of July 25, 1958 where sentencing court recommended against deportation
for crime committed while on parole.
EXCLUDABLE:. Act of 1952—Section 212(a) (9) [8 U.S.C. 1182(a) (9) ]—Convicted
of and admits crime--Armed robbery and assault with intent
to commit murder.

BEFORE THE BOARD
DISCUSSION: The special inquiry officer ordered that the applicant be admitted to the United States for permanent residence under
the Act of July 25, 1958 as of January 1, 1957, and the case is before
us on that officer's certification.
The applicant is a 21-year-old unmarried male, a native and last a
citizen oi Hungary, who was paroled into the United States under 8
U.S.C. 1182(d) (5) on January 1, 1957. On July 8, 1958, the applicant was sentenced to imprisonment for one to ten years following
his conviction for armed robbery and assault with intent to commit
murder, committed in the United States on May 2, 1958. On July 22,
1958, Judge Donovan, who had sentenced the applicant, recommended that he be not deported as a result of this conviction. The
applicant was paroled from prison on October 9, 1959. His immigration parole was terminated on June 21, 1960, at which time he
was accorded a hearing before a special inquiry officer. The sole
issue to be determined is whether the special inquiry officer's action
in admitting the applicant for permanent residence was proper. For
the reasons hereinafter stated, we approve his disposition of the
case.
121

Prior to sentencing the applicant, Judge Donovan requested information concerning the effect of a recommendation against deportation in this case and an officer of the Service called upon him on
July 7, 1958, to discuss the matter. Apparently Judge Donovan was
informed that a recommendation against deportation in the applicant's case would have no legal effect. It was stated' during the
hearing and at the oral argument that, although there might be some
question concerning the matter, the Government was not urging that
there had been a failure to comply with the notice requirements of
8 U.S.C. 1251(b). Accordingly, we will not regard the question of
the sufficiency of the notice as an issue in this case.
Under the Act of July 25, 1958, (72 Stat. 419; 8 U.S.C. 1182, Note;
Public Law 85-559), a paroled Hungarian refugee, who had been
in the United States at least two years, could be admitted for permanent residence provided he was found (except for his lack of an
immigrant visa) to have been admissible as an immigrant at the time
of arrival and also at the time of inspection two years later. Except

insofar as the Act of July 25, 1958 shows that the applicant's admissibility is to be determined as of June 21, 1960, when he appeared
before the special inquiry officer, this special legislation has no direct
bearing on the question which is involved in this case, and the problem is one of general application.
Since the applicant had been convicted of a crime involving moral
turpitude prior to June 21, 1960, it is clear that he would have been
inadmissible to the United States under 8 U.S.C. 1182(a) (9) if it
had not been for the court's recommendation. The question which
requires solution in this case is whether the court's recommendation
that this applicant be not deported because of his conviction, which
recommendation would be an absolute bar if this were a proceeding
to expel and deport the applicant, is to be considered a nullity because the present proceeding happens to be one for the purpose of
excluding and deporting him on the basis of the same conviction.
The statutory provision involved is S U.S.C. 1251(b), the pertinent
part of which is as follows:
(b) The provisions of subsection (a) (4) of this section respecting the deportation of an alien convicted of a crime or crimes shall not apply (1) in
the case of any alien whn has slihsequent to such onnvietinn been Etranted a
full and unconditional pardon by the President of the United States or by
the Governor of any of the several States, or (2) if the court sentencing such
alien for such crime shall make • * * a recommendation to the Attorney
General that such alien not be deported * *.

It is true, as the Service asserts, that in 8 U.S.C. 1251(b) Congress
changed a prior similar provision so that legislative pardons are no
longer within its purview. However, we find no support for the
contention of the Service that Congress deliberately changed the
statutory language in order that 8 U.S.C. 1251 (b) would apply only
122

to crimes after entry and not to crimes prior to entry. Neither
8 U.S.U. 1251 (b) nor the prior provision contain any specific reference to crimes after entry or prior to entry, and the language of
both, other than that relating to pardons, is almost identical. The
prior statutory provision, which appeared in section 19(a) of the
Immigration Act of 1917 as amended [8 U.S.C. 155(a), 1946 ed.],
was as follows:
* * * Provided further, That the provision of this section respecting the
deportation of aliens convicted of a crime involving moral turpitude shall not
apply to one who has been pardoned, nor shall such deportation be made or
directed if the court, or judge thereof, sentencing such alien for such crime
shall * * make a recommendation to the Attorney General that such alien
shall not be deported * * *.

The Service contends that although a pardon or the sentencing
court's recommendation has the effect of immunizing the alien from
being deported under 8 U.S.C. 1251(a) (4), the same pardon or
court's recommendation concerning the identical conviction has no
efficacy if the basis for deportation or exclusion is under some provinion other than 8 U.S.C. 1951(a) (4). The argument is predicated

on the language of 8 U.S.C. 1251(b) which reads: "The provisions
of subsection (a) (4) of this section * " shall not apply," and it is
claimed that this limits the provision to 8 U.S.C. 1251(a) (4). The
comparable prior statutory provision in the 1917 Act appeared in
section 19(a) which section related to deportation and it was also
limited to that section as distinguished from section 3 of the 1917
Act [8 U.S.C. 136, 1946 ed.] pertaining to exclusion. Nevertheless,
as will hereinafter appear, the 1917 Act provision was held to be
applicable to any crime committed in the United States whether
prior to or subsequent to entry.

The Service representative stated during the oral argument that
there is some judicial authority that a full and unconditional pardon
wipes out a crime completely and that consequently there would be
some logic in holding a pardon effective in both exclusion and deportatiOn cases, but that a different rule should be applied in the
case of a court's recommendation against deportation. Whether a
pardon does or does not obliterate the crime completely is not the
determinative factor, because it is the statute itself which provides
that an alien is not to be deported for a crime for which he has been
granted a full and unconditional pardon by the President or a Governor of a State. 8 U.S.C. 1251(b) sets forth two matters which
bar deportation: (1) a pardon, or (2) the sentencing court's recommendation again5t deportation. Since the statutory provision treats
both equally, it follows that the same rule must be adopted concerning the pardons and recommendations of the court against deportation.
123

There was cited on behalf of the Service our decision in Matter
of D—, 8 658, in which we said that section 4 of the Act of September 3, 1954 [8 -U.S.C. 1182a] could not be used where the deportation
charge is based on 8 U.S.C. 1251(a) (4). 8 U.S.C. 1182a specifically
refers to an alien who is excludable because of the conviction of a
misdemeanor and, hence, this statutory provision had no applicability
to the alien there who was not excludable but who was subject to
deportation under 8 U.S.C. 1251(a) (4). Accordingly, Matter of
D—, supra, has no relevance to the issue involYed here.
During the oral argument, the Service representative took the
position that the special inquiry officer's decision was in conflict with
Leng May Ma v. Barber, 357 U.S. 185 (1958). In that case, the
alien contended that she was eligible for a stay of deportation under
8 U.S.C. 1253(h). That statutory provision authorizes the Attorney

General to withhold deportation of an alien "within the United
States" under certain circumstances. The decision of the Supreme
Court turned on the fact that since the alien had merely been paroled
she had not made an entry and did not, therefore, meet the requirement of 8 U.S.C. 1253(h) of being "within the United States." That
question is not involved in this applicant's case because it is clear
that he is not "within the United . States" and that he has not made
an entry in contemplation of law. As we have indicated above, the
sole question in the applicant's case is whether a pardon or a court's

recommendation as to a particular conviction is to he disregarded
merely because this is an exclusion case rather than a deportation
case.
8 U.S.C. 1182(a) (9) requires the exclusion of an alien who has
been convicted of a crime involving moral turpitude. This applies
to a conviction which occurred prior to the alien's entry. It may
relate to a crime committed in a foreign country or a crime committed in the United States and it may refer to a crime committed after
an original entry into the United States and prior to a reentry.
8 U.S.C. 1251(a) (4) relates to convictions for a crime or crimes
committed after entry. As we have previously indicated, the comparable provisions of the 1917 Act were sections 3 and 19(a), respectively. In Perkins v. United States ex rel. Malesexie, 99 F.2d
255 (C.C.A. 3, 1938), the Government contended that the pardon
provision of the 1917 Act could not apply to crimes committed prior
to entry but the court held that this provision applies equally to
crimes - committed prior to entry and crimes committed after entry so
long as the conviction and the pardon were for a crime committed
in the United States. Subsequently, a similar conclusion was reached
with respect to the provision of the 1917 Act concerning a court's
recommendation against deportation (Rasmussen v. Robinson, 163
124

F.2d 732 (C.U.A. 3, 1947)). Relying on the latter decision, on
July 8, 1948, the Central Office of the Service held that the recommendation against deportation of the sentencing court (as to crimes
committed in the United States) had the effect of immunizing an
alien from excLuelon on the basis of the conviction (Matter of Hand 1—, 3-236, 240-243). At page 241 of that decision it was
stated that this Board had reached the same conclusion in an unreported decision dated April 28, 1948. During the 12 years which
have elapsed since that time, the Board has consistently followed this
rule and it does not appear to have been questioned by the Service
except in Matter of H—, 6-90 (1954).
Matter of H—, supra, involved a pardon for a crime committed in the United States prior to entry. The Service, in its
motion in that case (6 - 91), stated that it was well established

that if the case had been one to be decided under' the 1917 Act the
alien would not have been deportable with respect to crimes committed prior to her reentries. However, it was contended that a
different result was required under the Immigration and Nationality
Act because 8 U.S.C. 1251(b) commences with the words, "The provisions of subsection (a) (4) of this section." As we have indicated
above, the provisions of the 1917 Act and the present law are similar
in this respect, and the argument advanced in the applicant's case is
exactly the same as the one which had been urged in Matter of H—.
We have again considered the matter but we adhere to the conclusions reached in Matter of H—, supra, for the reasons which were
fully set forth in that decision. It is our considered opinion that a
pardon or a court's recommendation against deportation which meets
the requirements of 8 U.S.C. 1251(b) has the effect of immunizing
the alien insofar as that conviction is concerned regardless of
whether the proceeding against him is to exclude and deport or
expel and deport and regardless of whether the statutory provision
involved is 8 U.S.C. 1182(a) (9), 1251(a) (1) or 1251(a)(4). This,

of course, applies only to a crime committed within the United States
since it is well settled that a foreign pardon is'not effective to prevent deportation and this would also be true of any recommendation against deportation made by a foreign court.
The Service asserts that in the cases previously decided there had
been a conviction for a crime during a previous lawful or unlawful

residence in the United States and that the question concerning
admissibility arose when the alien attempted to return to the United
States after an absence. If we adopted the view urged by the

Service, an alien who had lived in the United States for many
years and who had been convicted of a crime involving moral turpitude would have to be excluded when now applying for readmission after a short absence even though he had been pardoned or had
125

received the favorable recommendation of the sentencing court. It
was also contended by the Service that the applicant's case does
not involve equitable factors such as long residence in the United
States, family ties, etc., but that, on the contrary, the applicant has
only a short period of residence here and has abused this country's
hospitality by the commission of a serious crime. Counsel for the
applicant states that there were extenuating circumstances; that the
applicant was a "freedom fighter" in Hungary; and that his deportation to that country would result in imprisonment or execution.
All of these matters are irrelevant since only a legal issue is involved
in this case and we have concluded that the sentencing court's favorable recommendation requires the ruling that neither deportation
nor exclusion proceedings against the applicant can be predicated

on the conviction mentioned above.
ORDER: It is ordered that the special inquiry officer's order, admitting the applicant for permanent residence, be approved.

